Title: From James Madison to Isaac Briggs, 11 January 1803
From: Madison, James
To: Briggs, Isaac


Washington Jany. 11. 1802 [1803]
At the date of my last I intended to have had an immediate personal communication with Dr. Mitchell on the subject of yours of the first inst. Our distance from each other with a pressure on my office from some occurrences of business, put it out of my power to see him, and the intercourse on paper being substituted, I have not been able to obtain his sentiments & counsels, in time for a meeting to be settled as early as you wish, that is on Saturday next. If you can fix another Day that will suit you, and give me timely notice, I will get the Editor of the Nat: Gazette to throw into it an anonimous invi[ta]tion to the members of Congs. &c. to give an oppy. for hearing the observations & propositions which you may have prepared for their attention. It will be well for your answer to arrive as long as possible before the day of meeting, that there may be the less uncertainty of getting the notice printed in time. I am your friend with respec⟨t⟩
James Madison

I inclose a letter from Dr. Mi[t]chell for your perusal, which you will be good to return.
 

   
   RC (PHi). Misdated by JM. Date corrected here on the basis of internal evidence and on the assumption that JM enclosed Mitchill’s letter to him of 10 Jan. 1803. Docketed by Briggs.



   
   JM’s reply to Briggs’s 1 Jan. 1803 letter has not been found.


